IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 94-10726



DANIEL W. VAREL,

                                            Plaintiff-Appellant,

                               versus

BANC ONE CAPITAL PARTNERS,
INC., Formerly known as MVenture Corp., ET AL.,

                                            Defendants-Appellees.




          Appeal from the United States District Court
               for the Northern District of Texas


                          (June 12, 1995)

Before REYNALDO G. GARZA, HIGGINBOTHAM, and PARKER, Circuit Judges.

HIGGINBOTHAM, Circuit Judge:

     The founder of a drilling bits company claims a bank sold

equity securities of his company without respecting his contractual

right of first refusal. Finding that his company failed to perform

a condition precedent to his right of first refusal, the district

court awarded defendants summary judgment.     We reverse and remand.



                                 I.

     In 1986, Varel Manufacturing Company was in default on certain

loan agreements.   To restructure its debt, Varel Manufacturing and

its lenders -- MBank Dallas and the FDIC -- agreed to an "Amended,
Restated and Consolidated Term Loan Agreement" on September 30,

1986.   The 1986 agreement reduced Varel Manufacturing's debt by $5

million in exchange for certain debt and equity securities that

Varel   Manufacturing      issued.     The   agreement    also   gave   Varel

Manufacturing a right of first refusal, which is at the center of

this lawsuit.

     Banc One, Texas, N.A., acquired the equity securities held by

one of the two lenders, MBank, through a series of unchallenged

transactions.      In the autumn of 1992, S.N. Phelps & Co. offered to

purchase the equity securities held by Banc One. Banc One notified

the other lender, the FDIC, of the offer.            The FDIC declined to

purchase the securities and Banc One then sold them to Phelps in

November 1992. Phelps later sold them to Commonwealth Oil Refining

Company, Inc.

     Varel   Manufacturing's       principal    shareholder   and   founder,

Daniel W. Varel, sued in Texas state court, alleging that Banc

One's sale    of    the   equity   securities   to   Phelps   without   first

inviting Varel to purchase them at Phelps' offered price, breached

his contractual right of first refusal under the loan agreement.

He sought the right to buy back the equity securities formerly held

by Banc One at the price Phelps paid for them.           The FDIC removed to

federal court.

     The district court granted defendants' motions for summary

judgment.    It held that Varel Manufacturing was in default on the

loan agreement because it dissolved V.A.C.O., a Varel subsidiary

and one of the guarantors of the loan, without the permission of


                                      2
the lenders, as required under the loan agreement, and that Varel's

right of first refusal was conditioned on its not being in default.

The district court did not reach defendants' alternative argument

that Varel's right of first refusal was triggered only by an offer

to purchase the securities held by both entities and not by an

offer to purchase all securities held by one.

     We are not persuaded that the condition is enforceable on

these facts or that the summary judgment can be sustained on the

alternative grounds.        We vacate the summary judgment, and remand.



                                      II.

     Under the contract, Varel was entitled to exercise his right

of first refusal only "if no Default or Event of Default has

occurred and is continuing under this Agreement."              Varel does not

dispute that dissolving V.A.C.O. without written notice to the

lenders and their written consent was an event of default.

     Varel   argues    that    his   non-performance     of    this   condition

precedent should be excused.         Texas courts disfavor forfeitures.

See, e.g., Huff v. Speer, 554 S.W.2d 259, 261 (Tex. Civ. App.--

Houston [1st Dist.] 1977, writ ref'd n.r.e.).           Texas courts excuse

non-performance   of    a     condition     precedent   if    the   condition's

requirement "'(a) will involve extreme forfeiture or penalty, and

(b) its existence or occurrence forms no essential part of the

exchange for the promisor's performance.'"          Lesikar Constr. Co. v.

Acoustex, Inc., 509 S.W.2d 877, 881 (Tex. Civ. App.--Fort Worth

1974, writ ref'd n.r.e.) (quoting Restatement (First) of Contracts


                                       3
§ 302); see also Restatement (Second) of Contracts § 229 (replacing

First Restatement's § 302) cmt. b (1981) ("In determining whether

the forfeiture is 'disproportionate,' a court must weigh the extent

of the forfeiture by the obligee against the importance to the

obligor of the risk from which he sought to be protected and the

degree to which that protection will be lost if the non-occurrence

of the condition is excused to the extent required to prevent

forfeiture.").       Texas courts construing this test have focused on

its   second    part,   examining   whether   performing    the    condition

precedent was the object of the contract or merely incidental to

it, and whether not performing it caused any loss.           See Huff, 554
S.W.2d   at    261   (plaintiffs'   failure   to   comply   with   condition

precedent by tendering pledged stock to the court registry instead

of to the debtor excused under Restatement § 302, where non-

compliance caused defendants no loss); Sammons Enterprises, Inc. v.

Manley, 540 S.W.2d 751, 756 (Tex. Civ. App.--Texarkana 1976, writ

ref'd n.r.e.) (non-occurrence of appraisal mechanism, a condition

precedent under the contract, excused where the appraisal "was not

the object of the contract, but [was] only incidental to arriving

at the fair market value of the 'put' price.").              We follow the

Texas courts' lead here.

      If the default is unexcused, the penalty facing Varel is

extreme when measured against the purpose of the default provision.

Varel, the eighty-two-year-old founder of Varel Manufacturing, has

always wished to keep control of the company within the family.           He

argues that without his right of first refusal -- that is, without


                                      4
his right to pay Phelps' price for the equity securities Banc One

once held -- regaining control over his company is placed beyond

his financial grasp.

       It is true that Varel's potential forfeiture is not unlimited.

He does not risk forfeiting any of his rights in the remainder of

the contract.     On the other hand, his failure to obtain consent to

the    dissolution   cannot       on    these    facts   bear        the    freight     of

forfeiture.

       The continued existence of V.A.C.O. was not an essential part

of    the   performance    the    lenders      bargained      for.         V.A.C.O.    was

practically useless as a guarantor of the loan agreement.                             Varel

created this shell corporation to take advantage of certain tax

benefits which evaporated with a change in the tax law in 1985.                         We

are told that had V.A.C.O. not been dissolved, it would have cost

the company approximately $1.6 million.                  V.A.C.O. had less than

$3,000 in cash and some outstanding loans made by V.A.C.O. to

Varel.      The other three guarantors of the loan had assets.                          On

these facts,      consent    to    the    dissolution      could      not     have    been

properly     withheld.       The       lenders   paid    no    attention         to    the

dissolution of V.A.C.O. until years later, when their lawyers were

searching for a defense to Varel's lawsuit.

       In sum, Varel's dissolution of V.A.C.O. without written notice

to the lenders and without their written consent was at best a

technical     default     under    the    loan   agreement       and       was   legally

excusable.     We do not reach the claims of procedural error urged by

Varel, but do now reach defendants' alternative argument.


                                           5
                                 III.

     Defendants   argue   that   under   Section   5.06   of   the   Loan

Agreement, Varel's right of first refusal is not triggered unless

both lenders wish to accept offers to sell their equity securities.

Defendants urge us to affirm the district court's summary judgment

order on this ground, but we conclude that the answer depends on

undetermined questions of fact.

     The text of Section 5.06 is hopelessly ambiguous.         We reprint

it here in full, adding explanatory notes and indentation for

clarity.   We emphasize the contested words:

               [I.   VAREL'S RIGHT OF FIRST REFUSAL]

          [1] In the event that MVenture or FDIC receives an
     offer from a third party to purchase all of the Equity
     Securities then held by them, which MVenture and FDIC
     desire to accept, if no Default or Event of Default has
     occurred and is continuing under this Agreement, MVenture
     and FDIC shall first give written notice of such offer to
     Daniel W. Varel, and Daniel W. Varel will have sixty (60)
     days from the date such notice is sent by such holders in
     which to purchase the the [sic] Equity Securities to
     which such offer relates, for a price equal to the price
     contained in such offer, and upon such other terms and
     conditions contained in such offer.

          [2] In the event Daniel W. Varel does not purchase
     the Equity Securities within sixty (60) days from the
     date of such notice, the holders thereof may sell the
     Equity Securities to the third party for the same
     consideration and upon same terms and conditions, as are
     contained in its offer, and the Right of First Refusal
     provided in this Section 5.06 to David [sic] W. Varel
     shall expire upon such sale.

          [3] The Right of First Refusal provided in this
     Section 5.06 shall not apply or extend to the sale of the
     Equity Securities, or any portion thereof, to either
     Lender or any affiliate or subsidiary of either Lender.




                                   6
             [II.    LENDERS' RIGHT OF FIRST REFUSAL]

          [4] In the event that MVenture or FDIC receives an
     offer from a third party (other than Daniel W. Varel) to
     purchase all of the Equity Securities held by such
     holder, which such holder (the "Offeror") desires to
     accept, the Offeror shall first give written notice to
     the other holder of the Equity Securities (the "Offeree")
     of the Offeror's desire to to [sic] sell the Equity
     Securities then held by the Offeror to the Offeree for
     the same consideration, and upon the same terms and
     conditions, as are contained in such offer.

          [5] The Offeree shall have seventy-five (75) days
     from the day such notice is received by the Offeree in
     which to purchase the Equity Securities then held by the
     Offeror (so long as Daniel W. Varel does not timely
     exercise any right of first refusal he may have with
     respect to all of the Equity Securities) for the same
     consideration, and upon the same terms and conditions, as
     are contained in Offeror's notice.

     Both parties make plausible arguments resting on the language

of Section 5.06.    Varel's view -- that his right of first refusal

is triggered by a single offer to a single lender that the lender

wishes to accept -- finds support in the opening words of Section

5.06's first sentence, which state that the section applies "[i]n

the event that MVenture or FDIC receives an offer."

     However, a third of the way into the first sentence, the text

swaps the use of the singular for plurals and trades disjunctives

for conjunctives, apparently contemplating that Varel's right of

first refusal is not triggered until both lenders have received

offers. It states that Varel's right of first refusal is triggered

when a third party offers "to purchase all of the Equity Securities

then held by them, which MVenture and FDIC desire to accept."

"MVenture and FDIC" shall then notify Varel of the offer and may

accept the offer if, after 60 days after notification "by such


                                  7
holders," Varel has not exercised his right of first refusal.

Section 5.06's second sentence similarly states that the "holders"

could sell to a third party if Varel does not exercise his right.

     Varel tries to harmonize this middle third of the first

sentence with the first third of the sentence.   He argues that the

plural pronoun "them" means the singular pronoun "it," and that the

drafter simply committed the common grammatical gaffe of referring

to a singular corporation with a plural pronoun.

     Varel also attempts to reconcile the second third of the

sentence's use of the words "and" with the first third of the

sentence's use of the word "or" by insisting that the drafter

understood "and" and "or" to be interchangeable. Varel cites Texas

cases holding that the word "and" can mean "either or both."    See

Aerospatiale Helicopter Corp. v. Universal Health Servs., Inc., 778
S.W.2d 492, 502 (Tex. App. -- Dallas 1989, writ denied), cert.

denied, 498 U.S. 854 (1990); Neighborhood Comm. on Lead Pollution

v. Board of Adjustment, 728 S.W.2d 64, 68 (Tex. App. -- Dallas

1987, writ ref'd n.r.e.).

     Defendants concede that under Texas law, "and" can mean "or,"

but argue that in this case it does not.   Defendants argue that the

drafter understood the difference between the disjunctive and the

conjunctive.   The drafter properly uses the disjunctive in Section

5.06's description of each lender's right of first refusal. In the

fourth sentence of Section 5.06, the drafter provides that "[i]n

the event that MVenture or FDIC receives" an offer, that lender

must extend that offer to its co-lender.    The drafter knew how to


                                 8
use the disjunctive, defendants argue, and the fact that the

drafter used the conjunctive in describing Varel's right of first

refusal indicates that the drafter intended Varel's right to be

triggered only when both lenders, not just a single lender, desired

to accept an outside offer.

     The final third of the first sentence of Section 5.06 changes

tone again, now favoring Varel.        The final third states that Varel

has the right to purchase "the Equity Securities to which such

offer   relates"    at    the   offered     price.   If   the    drafter   had

contemplated that Varel's right was triggered only by an offer to

buy all of the equity securities, not just those held by one

lender, the language here would be superfluous.

     The final textual tiff is the parenthetical in the final

sentence of Section 5.06.        The sentence reads as follows:

     The Offeree shall have seventy-five (75) days from the
     day such notice is received by the Offeree in which to
     purchase the Equity Securities then held by the Offeror
     (so long as Daniel W. Varel does not timely exercise any
     right of first refusal he may have with respect to all of
     the Equity Securities) for the same consideration, and
     upon the same terms and conditions, as are contained in
     Offeror's notice.

     This highlighted parenthetical could plausibly support either

of the parties' interpretations.           Varel argues that the word "all"

favors his reading.        The word "all" refers only to the equity

securities   held    by    one    --   not    both   --   of    the   lenders.

Specifically, "all" here refers to the equity securities held by

the lender who has been approached by a third party wishing to buy.

Varel points to this usage in reply to defendants' argument that

the word "all" in the middle third of Section 5.06's first sentence

                                       9
refers to the equity securities of both lenders.                Since the word

"all"   in    this     parenthetical   apparently    refers     to   the   equity

securities held by only one of the lenders, Varel has a strong

argument that the word "all" in the first sentence, like the word

"all" in this parenthetical, refers to only the equity securities

held by one, not both, of the lenders.

       Defendants challenge the premise of this argument.                    The

parenthetical, they argue, applies only when both of Section 5.06's

rights of first refusal -- the right of Varel, and the right of the

lenders -- are triggered at once.           Both rights of first refusal are

triggered if both lenders wish to sell to a third party at the same

time.       When both lenders wish to sell, the parenthetical's word

"all" refers to the equity securities of both lenders, not just

one.

       To    bolster    their   textual     arguments,   both    parties     cite

surrounding circumstances.        See Sun Oil Co. (Delaware) v. Madeley,

626 S.W.2d 726, 731 (Tex. 1981) ("surrounding circumstances" may be

used to interpret an ambiguous contract). Defendants note that the

lenders wanted to guarantee their power to take control of Varel

Manufacturing should it make a monetary default.                They sought to

guarantee that right through Loan Agreement provisions ensuring

that in the event of a monetary default, the lenders would control

between them at least 51 percent of the issued and outstanding

voting capital stock of Varel Manufacturing. Defendants argue that

lenders so concerned with the ability to gain control over Varel

Manufacturing would not have "purposefully dismantled what they had


                                       10
so   painstakingly     wrought"    by    agreeing     to    Section   5.06   as

interpreted by Varel.       If Varel had a right of first refusal when

even one lender sold its equity securities, Varel would have the

power to regain majority control over the stock, forcing the

remaining lender into a minority position.             Varel, by contrast,

notes that the lenders' concern for gaining control in the event of

a monetary default was no greater than his own concern for keeping

control of the company within his family.

     In short,      we find both arguments plausible and the text

ambiguous.     "When a provision in a contract is ambiguous . . . we

must take into account the parties' understanding of it."              Hoyt R.

Matise   Co.   v.   Zurn,   754 F.2d 560,   564   n.3   (5th   Cir.   1985)

(examining parties' testimony regarding their understanding of the

contract to determine the meaning of ambiguous terms, in Texas

diversity case); Sun Oil, 626 S.W.2d at 732 (Texas courts may

consider "parties' interpretation" to inform meaning of ambiguous

contracts).

     Varel's depositions of representatives of the FDIC and of

MBank indicate that both the FDIC and MBank intended Varel's right

of first refusal to be triggered when even only one lender desired

to accept an outside offer.        An MBank officer who handled the Loan

Agreement stated in deposition that when Section 5.06 was drafted,

she understood it to give Varel a right of first refusal "if either

or -- or both [lenders] collectively . . . were given an offer to

sell the debt or the securities." Similarly, a former FDIC officer

stated in deposition that Varel's right of first refusal was


                                        11
intended to be triggered "both . . . where a third party made an

offer for both FDIC and MVenture's equity as well as for either

FDIC or MVenture's equity. . . . It would have been inconsistent

with . . . the FDIC's intent and my view of this section for a

third party to make an offer, for that offer to be accepted by one

of the lenders, and for that lender to sell their equity to the

third party without first providing a right of first refusal

pursuant     to    this   section    to     Dan    Varel."       This   same   officer

understood the word "them" in the first sentence of Section 5.06 to

mean the "FDIC or MVenture."

      We leave the veracity and force of this testimony to the

district court.       See Hanssen v. Qantas Airways Ltd., 904 F.2d 267

(5th Cir. 1990) (reversing summary judgment because contract was

ambiguous and remanding for consideration at trial of extrinsic

evidence).



                                          IV.

      Finally, defendants argue that the D'Oench, Duhme doctrine1

precludes Varel's construction of the contract.                    We disagree.

      Varel, defendants say, argues that Section 5.06 is "a mutual

mistake [that] does not reflect the parties' actual agreement. . .

.   [and   that]    the   'real     deal'    was    a   prior,    apparently    oral,

agreement which Varel suggests was lost in the shuffle during the

drafting process."         Defendants assert that Varel is seeking to

enforce an unrecorded side agreement against the FDIC, in violation

      1
           D'Oench, Duhme & Co. v. FDIC, 315 U.S. 447 (1942).

                                            12
of the D'Oench, Duhme doctrine.       See Bowen v. FDIC, 915 F.2d 1013,

1015-16 (5th Cir. 1990).     We disagree.     The meaning of an ambiguous

contract provision is at issue, not the enforceability of a secret

agreement.

     In the same vein, defendants argue that Varel's attempt to

introduce parol evidence also violates the D'Oench, Duhme doctrine:

"[c]all it what you may, if it is outside the written records of

the bank (most notably the Loan Agreement itself), and would change

in any way the interpretation of the Loan Agreement," D'Oench,

Duhme bars it.     This assertion equates the D'Oench, Duhme doctrine

with the parol evidence rule and "takes the doctrine too far."

FDIC v. Waggoner, 999 F.2d 826, 828 (5th Cir. 1993).



                                    V.

     We    must   disagree   with   the   district    court's   reasons     for

granting    summary   judgment,     and   because    we   cannot   affirm    on

alternate grounds, we REVERSE the district court's summary judgment

order and REMAND for further proceedings.

     REVERSED and REMANDED.




                                     13